﻿134.	 May I congratulate Mr. Mojsov on his election to the presidency of the General Assembly.
135.	It is with great pleasure that we greet the admission to membership of the United Nations of two new Members: the Socialist Republic of Viet Nam and the Republic of Djibouti. We should like to avail ourselves of this opportunity to wish the heroic Vietnamese people success in their efforts to consolidate the victories they have achieved for the progress and prosperity of their country. We also wish the people of the Republic of Djibouti success in their efforts to strengthen their national independence and freely and independently to develop their country.
136.	As at every session of the General Assembly, the delegation of the People's Socialist Republic of Albania wants to express the views of its Government on several important international problems which preoccupy the peoples of the world. We think that in the assessment of the situation existing in the world today there is no room for complacency and still less for euphoria. Events show that the international situation continues to be turbulent and fraught with dangers to peace and security.
137.	The imperialist Powers, above all the United States of America and the Soviet Union, are persistently continuing their policy of war and aggression; they are threatening the freedom and independence of peoples, trying to stamp out wars of national liberation, dividing peoples and sovereign States and pitting them against each other in order to stir up incidents and even armed conflicts among them.
138.	At the same time, United States imperialism, Soviet social-imperialism and the other reactionary forces are exerting strenuous efforts to exploit, in their own interests, the political and economic situation and the backwardness of some countries. In particular, that is being done to the detriment of the peoples of Africa, Asia and Latin America. The imperialist Powers are seeking to preserve at all costs the privileges that they have secured through violence, plunder and exploitation on those continents; they are trying to hamper their independent economic development and to inhibit the development of productive forces. They never willingly renounce their aim of keeping oil and other raw material resources under their control in order to dictate their prices on world markets.
139.	However, imperialism, social-imperialism and reaction are not in a position to stamp out the struggle of peoples. We are witnessing a great development in the whole of international life and international relations, represented by the increasing growth, in both content and intensity, of the national and social consciousness of peoples. The struggle of the peoples for liberation, for the affirmation and for the defence of their independence and national sovereignty, and their efforts to become masters of the assets stolen from them by the imperialist Powers for centuries, to root out the remnants of colonialism, to cut the tentacles of multinational monopolies, to defend their national traditions and culture and to develop them further, are all playing an important role in the present historic world process.
140.	The People's Socialist Republic of Albania unreservedly supports the revolutionary and national liberation struggles of the peoples, and the efforts of democratic and progressive States to defend and affirm their national independence and to exercise their complete sovereignty over their national assets. The leader of the Albanian people, Comrade Enver Hoxha has said:
"Today, the majority of the peoples of the world are exerting great efforts and opposing by force colonial laws and neo-colonialist domination, rules, practices, customs and unequal agreements, old and new, established by the bourgeoisie in order to perpetuate its exploitation of peoples, its hateful distinctions and discriminations in international relations. The two super-Powers are trying by all manner of means to preserve and perpetuate those laws, to secure privileges for themselves and to enslave various peoples. The progressive peoples and democratic States which do not put up with that situation and an fighting for the establishment of sovereignty over their national assets, which are struggling to strengthen their political and economic independence and which are for equality and justice in international relations enjoy the complete solidarity and support of the Albanian people and State."
141.	The Albanian people have been and continue to be in solidarity with the just cause of the peoples of the whole world; in particular they are the friend of those peoples which are fighting for their freedom, independence and national sovereignty. They have great respect for the peoples of Africa, Asia and Latin America, who have ancient cultural traditions, who have a great yearning to live free and happy and who are courageously fighting for those lofty objectives.
142.	Many of those peoples today are at war not only with the external enemy, which is made up of the super-Powers and the other imperialist States, but also against internal reaction. The external enemy, which in particular is represented by the two super-Powers, is the common enemy that should be fought by all, and especially by the peoples of those continents that languish under its domination or are threatened by it. The Albanian people, who have liberated themselves from their external and internal enemies and who hate foreign oppression and exploitation, want to see all the peoples which are fighting for their freedom and national independence free, independent and sovereign, and they are in complete solidarity with their just struggle.
143.	We have never interfered, nor will we ever interfere, in the internal affairs of others; but we stand against all the reactionaries who, linked with the big imperialist Powers and playing their game, have become an obstacle to the peoples fighting to win their freedom and independence, to escape from poverty, to enjoy a new life and to utilize the assets of their countries for their own benefit. Nothing can unite the peoples in their struggle with the interests of the imperialists and the local reactionary politicians.
144.	The Albanian people express their ardent desire for the complete freedom of all the fraternal peoples of Africa, Asia and Latin America who have militant traditions and an advanced culture that in various epochs has flourished and shone forth from the pages of history. We are fighting shoulder to shoulder with the peoples of the world, and we support their just cause, despite the hostile stand adopted towards us by some of their ruling cliques, which we too hate as anti-popular. Our alliance with the peoples is based on the principles of Marxism-Leninism and of proletarian internationalism and on the policy of supporting the liberation movement; this is the reason for the existence of this friendship, solidarity and understanding between the peoples of the world's continents and little socialist Albania. Socialist Albania feels strong not only because it relies on its free and monolithic people-and that is of great importance-but also because it enjoys the support of the freedom-loving countries and peoples of the world. The Albanian people are friends with all the peoples; in particular they are linked in close friendship with the great
Chinese people. In support of its rights socialist Albania has the sympathy of hundreds of millions of people in the world.
145.	Herein lies one of our strengths, and this strength is directed against imperialism, social-imperialism and against all reactionaries and revisionists. Imperialism, social- imperialism, the revisionists and international reactionaries are striving to set up new empires, to forge new chains for the peoples. We are against these new chains; therefore, we love peoples, and they love us with all their hearts and fight together with us on one front.
146.	In the present conditions it is more necessary than ever for the sovereign, freedom-loving and progressive peoples and sovereign States to increase their vigilance, to thwart the plans of their enemies, to prevent themselves from becoming pawns in that big and dangerous game which is being played by the imperialist Powers on a world-wide scale. Every day new events occur which show that one State is in conflict with another, and as soon as one fire is put out another flares up. This is clearly shown by the events in the Middle East, the conflict between Somalia and Ethiopia, the events in Angola and the strife in Zaire. Who is fanning' these fires? Who is causing these conflicts? Is it the peoples? No. The conflicts which exist today among some African countries and in various areas of the world have their roots primarily in the "divide and rule" policy of United States imperialism and Soviet social-imperialism. The peoples aspire to solidarity, love and brotherhood. And when we say so, we are not in the least indulging in idealistic dreams, but assessing things realistically. These situations arise because there are exploiting classes which fight against the exploited because, on a national as well as an international plane, there is a clash of conflicting and irreconcilable interests between these classes.
147.	The interests of the peoples call for a courageous and determined struggle to strengthen independence and sovereignty against political, ideological, economic and military aggression, against imperialist intrigues and intervention. In order to keep in check the activities of big and powerful enemies backed by numerous resources, solid unity and true solidarity among the freedom-loving, progressive and democratic peoples and States is essential. The peoples achieve this unity and solidarity through determined struggle and concrete actions against all their enemies. The attempts to ignore essential differences among political forces in the world in the name of the unity and solidarity of the peoples and to reduce the question of unity to heterogeneous groupings of States expressed in algebraic and arithmetic figures, with the most varied political regimes and options ranging from those maintaining anti-imperialist stands to those imposed by imperialism on some peoples and countries—these attempts create confusion, leaving the imperialist Powers and some reactionary regimes a free field of activity to speculate on the aspirations of progressive peoples and States and to weaken the genuine anti- imperialist unity of peoples. The successes achieved by the various countries struggling for their independent political and economic development are not the result of the fact that they are united in various groupings, but are the result of their struggle against imperialism, colonialism and neo-colonialism. Imperialism and social-imperialism cannot be fought with success nor can complete freedom and independence be secured if those in their service are not combated as well.
148.	Likewise it would be dangerous for the peoples and countries which have recently shaken off the colonial yoke if, in their efforts to strengthen their independence, they agree to join the old colonial Powers or the groupings of the imperialist Powers, which are maintaining not only many economic, cultural and military positions there, but are also trying to occupy new ones. The colonialism of former times has suffered defeat. But imperialism, whether old or new, lives on and the methods it employs to establish and extend neo-colonialism are even more refined and dangerous.
149.	Life has borne out quite convincingly the fact that the two imperialist super-Powers, the United States of America and the Soviet Union, are equally dangerous, to the same extent and in the same degree, to the peoples and their freedom. Even if under certain conditions one of them is forced to change tactics because of the blows dealt it by peoples, that does not mean that it has become less dangerous and that it is abandoning its aggressive and expansionist policy. Experience has shown that when a people or a nation is threatened or oppressed by one super-Power, it does not mean that the other super-Power no longer poses any danger to them and, even less, that it has become their "friend". Events in many areas of the world, such as the Middle East, in Africa and in other parts, prove quite well that both super-Powers have the same aggressive and hegemonistic intentions and are feverishly seeking to share the spheres of influence or to snatch positions from each other. The leader of the Albanian people, Comrade Enver Hoxha, has said:
". .. both when the super-Powers work together and when they quarrel, it is others who pay the bill. The collusion and rivalry between the super-Powers are the two sides of the one contradictory reality, important expressions of the same imperialist strategy: to rob the peoples of their freedom and to dominate the world. They pose the same danger and this is why the two super-Powers are the main and greatest enemies of the peoples. That is why one must never rely on one imperialism to fight or escape from the other."
150.	Peoples are becoming ever more convinced that their liberation struggle can be crowned with success only when they fight unwaveringly and uncompromisingly against United States imperialism and Soviet social-imperialism, that the independence of States and national sovereignty, security and peace can be preserved and strengthened only by maintaining an unwavering stand in the face of the two super-Powers and the other imperialist powers.
151.	For several years the two imperialist super-Powers have been indulging in demagogy and have been resorting to various machinations in order to force the peoples into accepting the dangerous idea that every country must seek protection under the umbrella of United States imperialism or Soviet social-imperialism, that they have no recourse but to accept the protection of its "umbrella". Of course, the peoples cannot accept placing themselves under the tutelage of one or the other super-Power or joining one of them in order to oppose the other only because they are beset with feuds and contradictions in the framework of their rivalry for domination and hegemony in the world.
152.	The indignation of the peoples at colonial exploitation, tutelage, diktat and hegemony, national oppression and racial discrimination will rise to a boiling point. The subjective factors have already arisen and will also arise in the future, and the moment will come when the peoples will be free of all shackles. Shaking off the yoke of all foreign occupiers, the peoples themselves will achieve their national liberation and social emancipation. Socialism will achieve successes everywhere, for the peoples want it and dream about it, it is what they "desire. Of course this can only be achieved through their joint efforts and resolute struggle, because the imperialists will never willingly lay down their arms.
153.	The unity of the peoples in their fight for freedom, independence and social progress is essential. Unity is one of the main weapons of proletarian internationalism. The countries which are building socialism should do all they can to help the peoples fighting to achieve and preserve their national independence, as well as other peoples that aspire to advance on the road to socialism.
154.	The so-called "aid" which the Soviet revisionists give other countries is not all sincere and free of self-interest; on the contrary, it is part of a policy of subjugation and coercion, of a chauvinist policy of a big State towards small nations. The revisionists' views about small nations are not in the least different from those of the imperialists. We say this advisedly, for we have had personal experience of it.
155.	We are striving, and we shall always "strive, to see that the peoples of Asia, Africa and Latin America are given sincere and disinterested aid which is free of any political condition and with no hidden motives. Only thus can true friendship be understood. Our Party and our State of the proletarian dictatorship have fought and will go on fighting courageously in that spirit and they are not alone in following this course. The peoples of the world are fighting together with them, among them the peoples of Asia, Africa and Latin America.
156.	The concept of the relationship between the large States and the small States, between the large nations and the small nations, interpreted in the sense that the small must submit to the large is a deadly disease, a chauvinist concept, a survival from the past, a heritage of the capitalist-imperialist world outlook.
157.	The progressive and freedom-loving peoples are waging and must continue to wage a ruthless struggle against this point of view. We- well appreciate the importance and the role of the large States and large nations, but one should also have a thorough and correct grasp of the importance and the role of the small countries and nations, no matter how small they may be. Every nation, whether large or small, makes its contribution to the cause of the freedom and progress of mankind. Life itself, practice and struggle make things clear, distinguish people, sort out who is on the side of the peoples and who is against them.
158.	Here in the General Assembly the great Powers have said quite enough about small nations. When one listens to the statements of the representatives of the great Powers, the impression is given that their only concern is how to do good to the peoples of the small countries, how to take care of their progress and prosperity. But all this honey coming out of their mouths, all this alleged "concern", is but a sinister deception. The big Powers like to take the smaller countries by the hand, as if they were not able to walk on their own feet. They want to be their teachers and to treat them as if they were barbarians of the era of slavery, whereas they regard themselves as belonging to the nuclear age. They formulate a great number of proposals; they advocate the setting up of all sorts of organizations, allegedly to protect the peoples, particularly the smaller countries, from harm. In fact, what they desire is to put them under their own "umbrella" and to embrace them in order to suffocate them. All this "concern" shows that the big Powers are afraid of the small countries, hence each of them seeks to paralyse the militant energies of the peoples of these countries, to lead them astray from their just struggle, to set one against the other. But the great Powers are bound to fail; for the times when the small nations used to be impressed by myths and empires are gone. Peoples are masters of their own destinies. They will never accept chains, but will break them once and for all.
159.	They attack Socialist Albania because it speaks the truth. It is true that we are small in number, but we are not afraid of the attacks of the enemies, for we know that today the true words of a small people are listened to with sympathy and respect by all honest men and the peoples of the world. The strength of small peoples lies in their militant spiritual unity with all the peoples fighting for their rights without sinking into intrigues, in their determination to carry through to the end their struggle for the fulfilment of their aspirations, against the aims of the imperialists and the revisionists.
160.	In recent years many events have taken place which demonstrate that the so-called detente is a slogan invented and spread with the purpose of misleading the peoples, creating illusions that, in the world today, the chances of establishing peace and calm are allegedly greater than the dangers of war.
161.	For years on end whole speeches from the rostrum of this Assembly have been devoted to the praise of "detente". But what is the real situation? The world has never been at peace. What we see in the world is not detente, but aggravation of contradictions, increasing conflicts and rising dangers of war. Not a single session of the United Nations General Assembly has been held without some grave crisis or a hotbed of war somewhere in the world created by the interference of the imperialist Powers. The so-called detente is but an aspect of the relations between the two super-Powers at various stages of bargaining between them. But bargaining between the imperialist Powers can in no way be considered as easing of tension. It is a source of danger for the peoples, and for international peace and security.
162.	For some time the Helsinki Conference on so-called "European security" has been presented as a model of detente. But, just as expected, the Helsinki Conference brought no good to Europe. Not a single positive change has taken place on this continent. Nothing has changed in the policies, the designs or the practices of the United States and the Soviet Union; on the contrary, the two super-Powers have intensified their efforts to strengthen their positions in their respective zones of influence and to challenge each other. Now it can be said with greater assurance than ever that even the decisions adopted at Helsinki have remained dead letters. The fiasco of the Helsinki Conference is evident also from the fact that the two sides are reduced to hurling accusations at one another for non-observance of the commitments entered into with so much ado in the Final Act of the Conference. One cannot but be surprised at the political actions of a Government which seeks to broaden the Belgrade conference through the participation of the countries of the Mediterranean area at a time when that same Government is providing the Soviet and American fleets with innumerable facilities in the ports of its own country.
163.	The Albanian delegation states once again that for real steps towards true European security to be taken the first step must be to liquidate the aggressive military blocs of the North Atlantic Treaty Organization and the Warsaw Treaty, to compel the United States and Soviet troops to withdraw from the territories of European countries, to dismantle their military bases and to prohibit their military manoeuvres in the vicinity of the borders of the European countries.
164.	In the Balkan Peninsula, the situation is such as to give no grounds for satisfaction either. The two imperialist super-Powers are renewing their attempt to interfere in the internal affairs of the States of this area. The peoples of the Balkans, who have suffered much from the games of the big Powers, regard those actions with legitimate concern and demand that the interference of United States imperialism and Soviet social-imperialism in their internal affairs be stopped, that they be deprived of the possibility of using the Balkan States, as their instruments, against one another, or of using the territory of a Balkan State as a bridge-head for the realization of their aggressive plans.
165.	The People's Socialist Republic of Albania has spared no efforts to contribute to the cause of peace and security in the Balkans. More than once it has declared—and this it has borne out with facts—that never, and in no way, will the slightest evil come to neighbouring countries through its territory. We uphold the opinion that in the present situation the aspirations of the peoples of this area can be served better through the development of bilateral relations.
166.	The continuing tension in Cyprus and the complications deriving from this situation are instigated and utilized by the two imperialist super-Powers for their intentions and interests. As always, the Albanian Government is of the opinion that a just solution to the Cyprus problem must be found by the interested parties, allowing no interference whatsoever by the imperialist Powers, and in compliance with the sovereign rights of the Cypriot people and the interests of the two communities living on the island.
167.	The peoples of the Mediterranean countries have many proofs to convince them that their aspirations to turn the Mediterranean into a sea of peace and tranquillity cannot be realized as long as the aggressive military fleets of the two super-Powers stay in that area. Therefore, a determined effort must be made to compel the United States of America and the Soviet Union to withdraw their fleets from the Mediterranean, and to refrain from providing anchorage or support bases for these fleets. For tranquillity and understanding to be established in the Mediterranean, every Mediterranean country must refuse to play the game of the two super-Powers in this area.
168.	In the Middle East, the two super-Powers are becoming ever more embroiled in their interests, and are resorting to all means, wiles and intrigues in order to preserve their present positions and to penetrate deeper into this strategic area so rich in oil. With the powerful support of the United States of America, Israel continues to keep the Arab territories under its occupation and is becoming ever more intransigent. While the Soviet Union feigns to give support to the Arabs, it is really trying to deceive the world for, in fact, it is backing Israel and its aggressive policy in various ways.
169.	It is clear that the plans of the imperialist Powers, such as the "step-by-step" solutions, the convening of the Geneva Peace Conference on the Middle East, or the creation of a Palestinian mini-State, are nothing. but dangerous manoeuvres prejudicial to the Arab peoples. These are meant to trample underfoot the rights of these peoples, to fan quarrels and divisions among them, to put down the just struggle of the Palestinian people and to liquidate their cause.
170.	The Arab peoples are seeing ever more clearly that the Middle East crisis cannot be solved by the United States imperialists or the Soviet social-imperialists, who have provoked it and who keep it ablaze, and that their just cause- will triumph by their relying not on the super-Powers, but on their own determined straggle,, on the strengthening of their unity.
171.	The Albanian people, who have been and will always be on the side of the just struggle of the Palestinian people and the other fraternal Arab peoples, are convinced that these peoples, with so glorious a tradition, will in the end emerge victorious from the protracted struggle against their numerous enemies.
172.	The peoples of Zimbabwe, Azania, and Namibia have intensified their just liberation struggle against the racist regimes of Pretoria and Salisbury, which are propped up by the United States of America and the other imperialist Powers.
173.	The Albanian Government supports the just struggle of the peoples of Azania, Zimbabwe and Namibia and of the other African countries against the racist regimes, against apartheid and racial discrimination, against neo-colonialism and the brutal interference of the two superpowers. It firmly condemns the policy of savage oppression and exploitation practised by the racist regimes in Africa. It also condemns the armed provocations of these regimes against the neighbouring States. The struggle of the African peoples enjoys the powerful solidarity and support of all the peoples of the world; it is a just struggle and it will triumph.
174.	The Korean peninsula has been and remains a centre of tension and a danger to peace and security in Asia because of the aggressive policy of United States imperialism and the presence of its troops in South Korea. The People's Socialist Republic of Albania has always supported and continues to support the just struggle of the Korean people against United States imperialism and its instruments, and for the independent unification of the homeland.
175.	The United Nations has been dealing with the question of disarmament for a long time, and quite a few resolutions have been adopted. Notwithstanding frequent talks, both overt and covert, and despite innumerable resolutions on disarmament, the armaments race is continuing at an ever more feverish pace and the two super-Powers are manufacturing more lethal weapons. The war budgets have been inflated as never before. Arms trade has assumed unprecedented proportions.
176.	The Albanian delegation holds that the demagogic propaganda on disarmament, which the two super-Powers are conducting, must be exposed in the eyes of international public opinion. Imperialism and social-imperialism do not even think of disarmament. On the contrary, they are seeking to have a recognized right to uncontrolled and unlimited arming and uninterrupted perfecting of their weapons of mass extermination. They are trying to disarm others while preserving and increasing their stockpiles of weapons in order to bring permanent pressure to bear on peoples.
177.	The People's Socialist Republic of Albania is building socialism successfully and is forging ahead, firmly trusting in the principle of self-reliance. While Albania has received and may still receive some internationalist aid from a socialist country, this aid is by no means decisive for the fate of the socialist construction of the country and in no circumstance whatsoever can it become a cause for infringement of the independence and sovereignty of our country. Never before, and even less so today, has the People's Socialist Republic of Albania based its existence, freedom, independence and sovereignty on others. Albania has enshrined in its Constitution the fact that it desires to have political, economic and cultural relations with various States on the basis of equality, respect of sovereignty, non-interference in each other's internal affairs and mutual benefit.
178.	We do not stand for autarky and have a correct idea of what commercial relations among various countries should be. Those relations must be correct, equal and mutually beneficial, according to the "give-and-take" principle. We will be for trade with all those who want to develop trade relations with us. Of course, we do not base the development of our socialist economy on foreign trade, but on the all-round development of industry and agriculture, relying mainly on our own forces; therefore, the fact that we engage in trade with other countries by no means implies that the People's Socialist Republic of Albania is dependent on anybody.
179.	We will also promote cultural relations with other countries, in compliance with the principles and norms defined by our country, provided they are acceptable to the other party, too. We will maintain such relations with those States which wish us well, in fields such as the exchange of literature., artistic presentations, films and the like. We should like cultural and artistic activities of other countries that take place in Albania to have a progressive, freedom- loving and popular spirit. There is no doubt that we have welcomed and will continue to welcome such activities with pleasure because they are a suitable means of communication and strengthening of friendship with various peoples and countries of the world.
180.	The foreign policy of socialist Albania has been and is a correct, principled, above-board and consistent policy, the independent policy of a free and sovereign country. The People's Socialist Republic of Albania has not traded on principles and will never do so. The imperialists, 'he social-imperialists and the other reactionaries are in vain to spread diabolic slanders about Albania; they are trying to create the impression that, under the pressure of international events, Albania will be compelled either to choose isolation and separation from the world or abandon the road it has been following to date. We declare openly and not in diplomatic terms that nobody should cherish illusions that "Albania is not an isolated country", that "it cannot live without foreign aid", or that "it will be compelled to stretch out a begging hand to anybody".
181.	The imperialist Powers must entertain no illusions about that nor must they follow their ambition of imposing their will on socialist Albania. Nobody can impose his will on Albania; it does not threaten anybody, nor does it allow anybody to threaten it. It will successfully oppose any aggressor that may dare to violate its sacred borders. The People's Socialist Republic of Albania lives and will live on free, independent and enjoying full national sovereignty.
182.	Albania is a fully independent country; it has long ago denounced the Warsaw Treaty and will never have military alliances with any State. The People's Socialist Republic of Albania and its armed people will always successfully guarantee the defence of the freedom, national independence and territorial integrity of the country, because the policy of socialist Albania is a correct unequivocal policy opposed to any form of aggression, rapacious war, diktat to hegemony, tutelage or colonial exploitation, national oppression or racial discrimination. Albania has taken every measure to cope with any danger successfully. It will stand rock-firm, in the first place because its people are led by a strong and truly Marxist-Leninist party and because there is unbreakable unity between the Party and the people. Under the leadership of the Labour Party, with Comrade Enver Hoxha at its head, our people are successfully building socialism and vigilantly defending the victories achieved.
183.	In conclusion, the delegation of the People's Socialist Republic of Albania wants to point out that it will never fail to make its modest contribution to the discussion of the questions on the agenda of this session.
 


